DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 10/31/2019.
B.	Claims 1-12 remains pending.

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Dele Atanda (US Pub 2019/0253431 A1: priority 2014-10-23), herein referred to as “Atanda”.

As for claim 1, Atanda teaches. A computer-implemented infrastructure providing a consistent graphical user interface supporting user-controlled organizing, storing, accessing and sharing of heterogeneous personal information of a specific user (fig. 28 

receiving a set of items of information from a computing device operated on behalf of the specific user, wherein receiving the set of items of information includes receiving information selected from the group consisting of (1) a digital file defining a set of images, (1i) a digital file defining a document, (iii) external account information of the specific user, (iv) textual information provided by manual input, (v) a digital file defining a video recording, (vi) a digital file defining an audio recording, (vii) digital data associated with communication across an API, and combinations thereof (par. 164: "Programming interface (API) engine 12 used to pull in disparate units of data 20 from multiple data feeds acquired from multiple sources 14 such as applications, social networks, government record systems, medical record systems, bank accounts, mobile devices, automobiles, intelligent and dumb devices, sensors, connected devices, smart buildings, smart environments and other such enabled system and devices deemed relevant whether these sources are connected to an open computer network 18 such as the internet or if they are operating outside of it being pulled into the system directly from stand-alone devices or machines 16, into discrete units of data that form can be defined and distinguished from one another." Par. 161 "Generally, data elements 126 

for each item of information in the received set of items, obtaining, as a result of parsing the received set of items, new information including an information type and a set of data fields pertinent to the information type (par. 164 these units of data 20 are tagged and mapped either automatically or manually on a personal data map by assigning a minimum of 1 data domain and 1 data sub domain as shown in the aforementioned range of figures to the metadata (descriptive information) of the imported unit of data 20);

feeding to an artificial intelligence engine the new information, and other user information stored in association with an internal account of the specific user, in order to produce, from the artificial intelligence engine, derived information selected from the group consisting of contact information, event information, inferred information, and relationships between the new information and the other user information (par. 165 describes gathering of data to input into AI models for data organization; “stores all imported units of data 20 in a Personal Data Store 22 which functions as the user's primary repository for all of their units of data 20. The API 12 also enables dynamic and persistent connections to multiple data feeds/sources in order to push data notifications including metadata associated with the manipulation and restructuring of said data. Additionally the system has a Data Grouping Engine 24 which is used to combine disparate units of data 20 into useful groups of data 26 that transform the disparate 
	Further detailed in par. 170 describes different combinations of AI for data organization; “system uses a combination of machine artificial intelligence and group social intelligence to organize data units 20 into data groups 26 and to create clusters 30, compound clusters 32 and nested clusters 34 that are useful and valuable to entities. Artificial intelligence is used in the form of algorithms and a self-learning neural network comprised of multiple Threshold Learning Units (TLU's) used to create and combine data groups that are valuable and useful to entities”); and

storing, with respect to each item of information, the new information and the derived information, in a storage system in communication with the server system, in an encrypted format, and associating such stored item of information with an internal account of the specific user and with the corresponding information type and set of data fields (par. 166 describe the use of encryption to prevent unauthorized access to data; “data group 26 has a shell of encryption and (AI) 36 wrapped around it, which serves the dual purpose to protect it from being accessed by unauthorized third party entities and also provide an inherent learning ability within the data group 26”);

wherein the stored items of information are made accessible only in accordance with permissions controlled by the specific user (par. 174 describes dynamic authentication of a user to a system. “a system for assigning data groups 26 to different identity states of an entity which may take the form of a real-time, dynamically changing authentication 

As for claim 2, Atanda teaches. A method according to claim 1, wherein the computer processes further comprise parsing by the server system the received set of items to derive the information type and the set of data fields (par. 165 and 167 API enable dynamic restructuring of said data into useful groups of data that transform disparate fragmented (parsed) units of data into useful and valuable units of information 26).

As for claim 3, Atanda teaches. A method according to claim 1, wherein the information type and the set of data fields are determined by parsing by the computing device, and the computer processes further comprise receiving, by the server system, data characterizing the information type and the set of data fields (par. 167 organizing fragmented (parsed) data into useful groups and subgroups into a parent child organization structure; fig. 21 examples of data types).

As for claim 4, Atanda teaches. A method according to claim 1, wherein the derived information further includes a set of contextual categories pertinent to components of the new information and the derived information, wherein a contextual category is assigned to a component based on specific attributes of the component, and distinct components are permitted to be assigned distinct contextual categories that depend on 

As for claim 5, Atanda teaches. A method according to claim 1, wherein the computer processes further comprise: before storing new information and derived information that are pertinent to a specific item of information, causing sharing of the new information and the derived information in accordance with a default user sharing selection (par. 121 default data as minimum input).

As for claim 6, Atanda teaches. A method according to claim 1, wherein the computer processes further comprise: before storing new information and derived information that are pertinent to a specific item of information, generating a prompt to the specific user to make a selection concerning sharing preferences applicable thereto, storing a response of the specific user thereto, and causing sharing of such information accordingly (par.128 user interface prompt interaction by the user for use of the system to execute specific functions, such as related to sharing of personal information).



As for claim 8, Atanda teaches. A method according to claim 7, wherein the subset of contextual categories is selected from a global set of contextual categories and the categories in the global set are hierarchically arranged (par.157 sharing of cluster information which has a parent to child relationship where there exists a root note that branches into leaf nodes thus a hierarchical type of data is represented through cluster data).

As for claim 9, Atanda teaches. A method according to claim 8, further comprising, upon receiving a selection from the specific user relating to a specific account asset of the user, causing display, on a computing device of the specific user, of a set of representations of members selected from the group consisting of contextual categories and information types pertinent to the specific account asset of the user, wherein the display includes pertinent information currently associated with the specific account regardless whether added by the specific user or by any other person or originating elsewhere and shared with the specific user (fig. 36 shows user interface on left side of drawing displayed on a mobile device wherein the right side of the drawing describes various types of data that can be shared and accessed according to the persona (fig. 35) currently selected for a user).

As for claim 10, Atanda teaches. A method according to claim 8, further comprising, upon receiving a selection from the specific user relating to a specific contextual category of the user, causing display, on a computing device of the specific user, of a set of representations of members selected from the group consisting of contextual categories and information types pertinent to the specific account asset of the user, wherein the display includes pertinent information currently associated with the specific account regardless whether added by the specific user or by any other person or originating elsewhere and shared with the specific user (fig. 35 and 36 shows selection of various groups of data to access and share, whether it be selection of personas or selections of information sources (i.e. social network) to connect to).

As for claim 11, Atanda teaches. A method according to claim 1, wherein the artificial intelligence engine is a software component executing on the server system (par. 170 use of artificial intelligence to organize data units into  data groups and to create clusters of data).

As for claim 12, Atanda teaches. A method according to claim 1, wherein the artificial intelligence engine is a software component executing on the computing device (par. 170 use of artificial intelligence executed on computing platform to organize data units into  data groups and to create clusters of data).


(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DOCUMENT-IDENTIFIER:    US 20200052921 A1

TITLE:                  COLLABORATIVE COMMUNICATIONS ENVIRONMENT WITH
PARTICIPANT FLEXIBILITY

PUBLICATION-DATE:       February 13, 2020
ABSTRACT: 
 
A method includes receiving a user electronic input.  The user electronic input 
is selected from a group consisting of logical rules, queries, and a subject 
matter.  A degree of flexibility that is associated with the user electronic 
input is received from a user.  Participants within an organization are 
identified based on the received user electronic input and further based on the 
degree of flexibility.  An electronic chat room that includes at least a subset 
of the identified participants is created.
DOCUMENT-IDENTIFIER:    US 20190102684 A1 
 
TITLE:                  MOBILE AND AUTONOMOUS PERSONAL COMPANION BASED ON AN 
                        ARTIFICIAL INTELLIGENCE (AI) MODEL FOR A USER 
 
PUBLICATION-DATE:       April 4, 2019
ABSTRACT: 
 
A method for building an artificial intelligence (AI) model.  The method 
includes accessing data related to monitored behavior of a user.  The data is 
classified, wherein the classes include an objective data class identifying 
data relevant to a group of users including the user, and a subjective data 
class identifying data that is specific to the user.  Objective data is 
accessed and relates to monitored behavior of a plurality of users including 
the user.  The method includes providing as a first set of inputs into a deep 
learning engine performing AI the objective data and the subjective data of the 
user, and a plurality of objective data of the plurality of users.  The method 
includes determining a plurality of learned patterns predicting user behavior 
when responding to the first set of inputs.  The method includes building a 
local AI model of the user including the plurality of learned patterns.





Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 21, 2022